In Banc.
This case was consolidated for trial in the circuit court with the case of Dairy Cooperative Association v. Brandes Creameryand Brandes Creamery, Inc., decided contemporaneously herewith and remanded with directions. The two cases were argued together upon appeal.
The circuit court entered a decree cancelling the contract in suit and awarding a judgment against defendant in the sum of $501.04.
For reasons stated in the opinion rendered in the case against both of said defendants, the decree of the circuit court herein is reversed and the cause remanded for further proceedings not inconsistent with said opinion. *Page 504